DAUKSCH, Judge.
Upon a review of the evidence, we find the Court erred in awarding to the wife less than her share of the Lenkei note and mortgage. Notwithstanding the testimony of the accountant, the greater weight of the evidence clearly established that the husband’s mother owned one-half of that note and mortgage and the parties to this lawsuit owned the remaining one-half. Therefore, the appellant has a 25 percent interest in the aforementioned note and mortgage. That portion of the Amended Order on Petition for Enforcement of Final Judgment which declares the appellee’s interest in the Lenkei mortgage and note to be 40.277 percent must be modified. The appellant is entitled to and we hereby hold that she owns 25 percent of the Lenkei mortgage and note and all orders or judgments reflecting otherwise are hereby modified in accordance with this opinion.
AFFIRMED AS MODIFIED.
CRAWFORD, GRADY L., Associate Judge, concurs.
ANSTEAD, J., concurs specially, with opinion.